Citation Nr: 1638195	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative arthritis of the spine (previously rated as L5-S1 central disc herniation with mild impingement on the left S1 nerve roots) prior to April 4, 2013, and greater than 20 percent since then.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 2008 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
January 2012 rating decision of the Department of Veterans Affairs (VA), Regional
Office (RO), in Lincoln, Nebraska, that granted service connection for L5-S1 central disc herniation with mild impingement on the left S1 nerve roots and assigned an initial noncompensable disability rating, effective as of July 29, 2011, the date of claim for service connection.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.

During the pendency of this appeal, by rating action dated in March 2012, the RO determined that the Veteran's disability warranted an initial 10 percent disability rating, effective as of July 29, 2011.

Thereafter, in April 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 
This matter was previously before the Board in January 2015 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In April 2015, the RO determined that the service-connected low back disability be characterized as degenerative arthritis of the spine and assigned an increased 20 percent disability rating for the disability, effective as of April 4, 2013, the date the Veteran testified as to the increased symptoms associated with his disability.  The RO also awarded respective separate 10 percent disability ratings for sciatic nerve  paralysis of the right and left lower extremities associated with the service-connected degenerative arthritis of the spine.  The Veteran has not expressed disagreement with the assigned separate disability ratings, therefore, those issues will not be addressed herein.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  Prior to April 4, 2013,  the degenerative arthritis of the spine was not manifested by forward flexion of the thoracolumbar spine to 60 degrees or less; or the combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis; or incapacitating episodes of intervertebral disc syndrome.

2.  From April 4, 2013,  the degenerative arthritis of the spine has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for service-connected degenerative arthritis of the spine (previously rated as L5-S1 central disc herniation with mild impingement on the left S1 nerve roots) prior to April 4, 2013, have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes  5235, 5242, 5243 (2015). 

2.  The criteria for a disability rating greater than 20 percent for degenerative arthritis of the spine (previously rated as L5-S1 central disc herniation with mild impingement on the left S1 nerve roots) from April 4, 2013, have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes  5235, 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in August 2011, August 2012, October 2012, March 2015, and December 2015 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

This is an appeal arising from a grant of service connection in January 2012; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in January 2015 in order to 
obtain additional medical treatment records and afford the Veteran a VA examination so as to assess the severity of his low back disability.  Thereafter, additional VA treatment records were associated with the claims file, and the Veteran was afforded a VA examination in March 2015.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.   

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015). 

The Veteran's low back disability has been rated as 10 percent disabling for the period prior to April 4, 2013, and as 20 percent disabling, thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5242, which sets out the criteria for rating degenerative arthritis of the spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of body height.

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.
A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

The maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  Diagnostic Code 5237, Note (1).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V (2013).

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Where there is evidence of intervertebral disc syndrome, the disability may also be rated based upon incapacitating episodes where a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the preceding 12 months.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants a 20 percent disability rating.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent disability rating is warranted.  A maximum disability rating of 60 percent is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  It is noted that an "incapacitating episode" as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243 (2015).

Prior to April 4, 2013

The Veteran filed his claim of entitlement to service connection for a low back disability in July 2011.  VA outpatient treatment records dated from August 2010 to June 2011 show that the Veteran reported ongoing low back pain since his return from service in Iraq.  He described pain mostly first thing in the morning or when working out.  He indicated that his back would be stiff and when trying to exercise, bringing his knees to his chest, it would cause a great deal of pain.  He denied radiation to the legs, but indicated that it would go down into his buttocks, bilaterally.  The pain would extend all of the way across the low back.  He added that he had been treating with physical therapy and over-the-counter medications.  

A VA examination report dated in December 2011 shows that the Veteran reported a history of ongoing low back pain which had been diagnosed as L5-S1 central herniation of the disc on prior magnetic resonance imaging (MRI) studies.  He indicated that he had received two injections with only moderate pain relief.  He described the pain as dull achy and that his back would be stiff, worse in the morning and with activity.  He did not report flare-ups of symptoms.  Physical examination revealed flexion of 90 degrees; 30 degrees extension; 30 degrees of right and left lateral flexion; and 30 degrees of right and left lateral rotation.  There was no objective evidence of painful motion, nor was there additional limitation of motion following repetitive use testing.  There was interference with sitting, standing, and/or weight-bearing following repetitive use.  When the lower back would hurt, there would be spasm of upper back muscles between the shoulder blades.  There was no guarding.  Muscle strength and reflex testing were within normal limits.  Straight leg raising was positive, but there were no signs of radiculopathy.  There were no neurological abnormalities, and no intervertebral disc syndrome of the thoracolumbar spine.  He did not use an assistive device to ambulate.  The disability did not impact his ability to work.  The diagnosis was L5-S1 central disc herniation, lumbago/back pain, and ligamentous strain/sprain of the sacral iliac area.
After careful review of the evidence of record prior to April 4, 2013, the Board finds no basis for the assignment of an increased disability rating.  In this regard, incapacitating episodes of disc disease are neither shown, nor have such been alleged at any time during this period on appeal.  Thoracolumbar forward flexion on examination was greater than 30 degrees.  In fact, forward flexion was 90 degrees at on VA examination in December 2011.  Moreover, there was no additional loss of motion or function with repetitive use.  Combined range of motion on examination was greater than 120 degrees.  The medical evidence of record during this time period on appeal did not show bladder or bowel impairment related to the low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Separate disability ratings have been awarded for radiculopathy of the lower extremities, beginning in September 2012, and those ratings are not currently before the Board.  There is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability during this period.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased disability rating for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability rating.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions with occasional spasms, and acknowledges the objective medical findings, which reflect his complaints of pain and relief with physical therapy, steroid injections, and medication.   The Board also observes that the Veteran's range of motion in his spine is limited by pain, and takes note of the VA examination reports which demonstrate that repetitive use yielded no additional loss of range of motion.  

For the above reasons, the disability picture presented prior to April 4, 2013, does not warrant a disability rating in excess of 10 percent for the Veteran's service-connected low back disability.



Beginning April 4, 2013

The Veteran's low back disability has been rated as 20 percent disabling, effective as of April 4, 2013.

During the April 2013 Board hearing, the Veteran described ongoing low back pain, coupled with intermittent mild spasms weekly or every two weeks, and severe spasms approximately every two months.  He described the very sever spasms as impeding his ability to move, with difficulty going to the bathroom or getting out.  A very severe episode could result in bed rest for up to a week.  He noted that yoga and physical therapy usually help.  He added that he treated with injections on three occasions, with limited relief.  He indicated that he would still go to the gym, but would be limited in what he can do.  He could stand for about an hour before needing to walk around or rest.  Range of motion would depend on the day, aggravated by activity.

VA outpatient treatment records dated from April 2013 to July 2014 show continued intermittent reports of symptoms associated with the Veteran's low back disability.  Assessments included chronic low back pain with history of radiation down the right leg.  He was treated intermittently with medication, steroid injections, and consulted regarding the use of a transcutaneous electrical nerve stimulation (TENS) unit.

A VA examination report dated in March 2015 shows that the Veteran reported daily low back pain.  He described referred pain and numbness into both buttocks and initially down both legs, greater on the right.  He reported having had low back cortisone shots only with temporary relief.  There was no history of back surgery.  Physical examination revealed flexion of 60 degrees; 20 degrees extension; 20 degrees of right and left lateral flexion; and 30 degrees of right and left lateral rotation.  There was no objective evidence of painful motion, except with flexion,  nor was there additional limitation of motion following repetitive use testing.  There was no evidence of pain with weight-bearing.  The Veteran described mild flare-ups of variable frequency and duration.  Pain, weakness, fatigability or incoordination did not significantly limit function during flare-ups.  There was no guarding.  Muscle strength testing was within normal limits, reflex testing was hypoactive, and sensory testing was decreased in the ankles and feet.  Straight leg raising testing was not performed.  There was radiculopathy of mild pain and numbness into the lower extremities.  There were no other neurological abnormalities.  The Veteran had intervertebral disc syndrome, but without any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the preceding 12 months.  He did not use an assistive device to ambulate.  The disability did not impact his ability to work.  The diagnosis was status post lumbar disc herniation, lumbar degenerative disc disease at L5-S1, and mild lumbar radiculopathy of the bilateral lower extremities involving the sciatic nerve.

After careful review of the evidence of record beginning April 4, 2013, the Board finds no basis for the assignment of an increased disability rating.  In this regard, intervertebral disc syndrome, while shown, was not said to have resulted in any incapacitating episodes requiring physician prescribed bed rest.  Thoracolumbar forward flexion on examination in March 2015 was 60 degrees.   Moreover, there was no additional loss of motion with repetitive use, and only additional pain on flexion with repetitive use.  Combined range of motion on examination was greater than 120 degrees.

The medical evidence of record during this time period on appeal did not show bladder or bowel diagnoses related to the low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  As noted above, separate disability ratings have been awarded for radiculopathy of the lower extremities, beginning in September 2012, and those ratings are not currently before the Board.  There are no other neurological changes related to the service-connected back disability that would warrant an additional separate disability rating.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased disability rating for the Veteran's service-connected low back disability since April 4, 2013, is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent disability rating.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain when conducting his range-of-motion testing.  The Board also observes that the Veteran's range of motion in his spine is limited by pain, and takes note of the VA examination reports which demonstrate that repetitive use yielded pain with flexion.

For the above reasons, the disability picture presented since April 4, 2013, does not warrant a disability rating in excess of 20 percent for the Veteran's service-connected low back disability.

The Board also acknowledges assertions made by the Veteran throughout the appeal indicating that he is limited in his day-to-day activities as a result of his spine disability.  Although the Veteran has been found to exhibit pain, there was no additional loss of range of motion on repetitive use, and the VA examiners have consistently indicated that the factors contributing to the Veteran's functional loss did not significantly impair his functional ability during a painful flare-up or upon repetitive motion.  Furthermore, the VA examiner in March 2015 concluded that the disability was not manifested by pain, weakened movement, excess fatigability, or incoordination with repeated use; there were no guarding; and the disability did not impact the Veteran's ability to work.  As such, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned disability ratings under Diagnostic Code 5242.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish symptoms that would warrant an increased disability rating.  Where, as here, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




Extra-schedular Consideration

Finally, the Board finds that the Veteran's low back disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's low back disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The degree of function loss in the Veteran's spine is not sufficient to preclude him from working.  At the March 2015 VA examination, it was noted that the back disability did not have an impact on the Veteran's ability to work.  A clear preponderance of the evidence is against a finding that service-connected back disability warranted a TDIU at any time during the appeal period.


ORDER

An initial disability rating greater than 10 percent for service-connected degenerative arthritis of the spine (previously rated as L5-S1 central disc herniation with mild impingement on the left S1 nerve roots) prior to April 4, 2013, and greater than 20 percent since then, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


